HOUGH, Circuit Judge
(coñcurring). [2] I concur in result, although in my opinion it was clear legal error to put to the jury alternate methods of finding verdict for plaintiff. The suggestion that this path might be a public highway (a matter unsupported by the evidence as I think) afforded to a lay jury excuse for a result which otherwise must have rested solely on the quite fantastic story of reckless engine driving told by a witness for plaintiff. Nevertheless, this case has been twice tried, the jury temper has been well tested, and plaintiff in my judgment will always get a verdict. It is in the interest of quiet that this" verdict stand.
MANTON, Circuit Judge.' I concur in the result.